Citation Nr: 1335572	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-36 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine (C5-6).

2.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously remanded as to entitlement to an increased rating for degenerative disc disease of the cervical spine.  Service connection for a cervical spine disability was granted in 1991, as service connection for degenerative disc disease of the cervical spine (C5-6) with radiculopathy.  During the pendency of this appeal, the RO granted a separate rating for left upper extremity radiculopathy.  That issue is also on appeal as part and parcel of an increased rating cervical spine claim. 

The issue of entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

The evidence shows that the Veteran's service-connected C5-6 degenerative disc disease has not manifested in loss of range of motion to the extent that forward flexion of the cervical spine was 15 degrees or less; or, that the Veteran had favorable ankylosis of the entire cervical spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for C5-6 degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in January 2012 and November 2012.  The United States Court of Appeals for Veterans Claims Court (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the January 2012 remand was to provide the Veteran with his requested travel board hearing.  Following the January 2012 remand, the Veteran withdrew his hearing request.  The purpose of the November 2012 remand was to achieve further development of the claim, namely to provide a more recent VA examination for the claim on appeal and to obtain VA treatment records.  A review of the post-remand shows that the Veteran was provided a VA examination in January 2013 of the Veteran's service-connected C5-6 degenerative disc disease.  Additionally, the requested records were obtained and associated with the claim file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the November 2012 and January 2012 remands, and that the Board may now proceed with adjudication of the claim.  

Duties to Assist and Notify 

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated August 2006 and December 2008, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2006 letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records are of record.  VA provided the Veteran with medical examinations in August 2006, November 2007, and January 2013.  The examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and appropriate diagnoses and opinions consistent with the remainder of the evidence of record and provided sufficient information to evaluate the disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  




Increased rating for C5-6 degenerative disc disease

The Veteran's service-connected C5-6 degenerative disc disease is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  The Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.4 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires that the condition be manifested by unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating requires unfavorable ankylosis of the entire spine.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2013).  

Review of the medical evidence does not show that the Veteran's C5-6 degenerative disc disease involves loss of range of motion to the extent that forward flexion of the cervical spine is less than 15 degrees; or, favorable ankylosis of the entire cervical spine.  

The Board notes that there are VA and private treatment records of record.  An October 2006 private treatment record, noted that the Veteran had a gradual increase in pain.  Upon physical examination, Dr. F. noted that the Veteran had moderate paracervical and trapezius spasm and limited range of flexion and extension.  VA treatment records spanning July 2006 to May 2011, noted that the Veteran reported chronic neck pain, with pain levels ranging between 3/10 to 6/10.  The Veteran also reported that his neck pain was aggravated by physical activities such as lifting, jogging, walking, stress, and turning his head.  The VA and private treatment records were silent for range of motion test results or notations concerning ankylosis. 

The VA examination report from August 2006 noted that the Veteran had a normal gait and no evidence of paravertebral spinal muscle spasms.  The report also noted that the Veteran had diminished left and right lateral bending at 0 to 30 degrees, normal flexion and extension, and left and right rotation was 0 to 60 degrees.  The examiner, however, noted that it was unclear whether maximal efforts were made.  

The VA examination report from November 2007 noted that the Veteran had forward flexion to 20 degrees and extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 10 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 60 degrees.  The examiner noted that the Veteran initially had no discomfort or difficulty during his range of motion but had painful motion with discomfort throughout during repetitive testing.  The examiner noted that the Veteran had no abnormal posture or gait.  

The January 2013 examination report noted that the Veteran had forward flexion of 45 degrees or greater, 30 degree of extension, lateral flexion of 30 degrees on both sides, and 70 degrees of lateral rotation on both sides.  The examiner noted that the Veteran showed no objective evidence of pain during any of the range of motion tests, but had reported subjective discomfort.  The examiner also noted that the Veteran had no decrease in his range of motion upon repetitive use testing.  The examiner noted that the Veteran had no guarding or muscle spasms of the cervical spine.  

In consideration of the evidence of record, the Board finds that the Veteran's disability does not warrant a rating in excess of 20 percent.  The Board acknowledges that the private and VA treatment record noted that the Veteran reported neck pain and restricted range of motion.  However, the treatment records do not address the rating criteria, and do not include range of motion test results in degrees.  The medical evidence does not reflect findings of flexion to 15 degrees or less, or ankylosis of the cervical spine, as the Veteran has demonstrated ability to flex, bend, laterally flex, and rotate his cervical spine.  Therefore, a rating in excess of 20 percent is not warranted. 

The Board recognizes the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, the August 2006 examination report was silent regarding repetitive range of motion testing and contained no notations regarding whether the Veteran had objective or subjective pain during the range of motion testing.  The examination report also noted that examiner was not able to determine without resorting to mere speculation whether the Veteran had additional limitation of function due to flare-ups.  During the November 2007 VA examination, the Veteran's flexion was recorded as 20 degrees but it was noted that the Veteran had pain on motion with discomfort throughout his range of motion after three repetitions.  The examination report noted that the examiner was not able to determine without resorting to mere speculation whether the Veteran had additional limitation of function due to flare-ups.  The January 2013 VA examination addressed the DeLuca criteria in the most detail.  The examiner reported the Veteran had forward flexion of 45 degrees or greater with no objective evidence of pain during any of the range of motion testing.  The examiner noted that the Veteran had no loss of motion following repetitive-use testing and had no functional loss or impairment of his cervical spine.  The examiner also noted that the Veteran had normal flexion and extension strength in his elbows, wrists, and fingers.

The Board finds that a higher rating is not warranted.  The Board notes that in his December 2008 substantive appeal the Veteran reported that his neck mobility was severely limited and had a significant impact on his daily routines and activities, including an inability to push or pull things at work.  However, the January 2013 examination report noted the Veteran reported that he had not had flare-ups, which caused functional impairment or impeded activities of daily living.  The examiner noted that during repetitive range of motion testing the Veteran reported subjective pain but no objective evidence of pain.  The Board notes that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, and functional impairment, he is not competent to report what his flexion measurements are or to what degree his limitation is with respect to his limitation of motion.  The Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The post-repetitive ranges of motion findings show that pain existed, but there was no additional functional loss.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent.  The Board also notes the Veteran's complaints of chronic pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2013), as to constitute forward flexion of less than 15 degrees or ankylosis of the cervical spine.  Therefore, a rating in excess of 20 percent is not warranted.

The Board has considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2013).  The January 2013 VA examination report noted that the Veteran was negative for Intervertebral Disc Syndrome.  Additionally, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes.  Therefore, a higher rating under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 20 percent for the Veteran's C5-6 degenerative disc disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for the Veteran's cervical spine disability.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the rating criteria more than reasonably describes the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected cervical spine disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  38 C.F.R. § 4.1 (2013) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The Board notes that the Veteran reported that his service-connected disability caused him to miss 15 days of work in 2006.  However, factors such as, decreased range of motion, subjective pain during repetitive motion, numbness, tingling, and weakness, and periodic medical treatment and loss of working time are clearly contemplated in the Schedule and provided for in the respective ratings assigned herein.  The Veteran's service-connected C5-6 degenerative disc disease and service-connected left upper extremity radiculopathy fall within the disability picture contemplated by the respective scheduler ratings.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not met.  

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 20 percent for C5-6 degenerative disc disease is denied.


REMAND

As noted above, the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy is part and parcel of the Veteran's claim for an increased rating for his cervical spine disability.  The Board finds it is necessary to remand the claim for entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy to ensure the Veteran is afforded due process.  The RO did not adjudicate the claim or provide the Veteran with notice of the applicable laws and regulations pertaining to that claim.  In light of the Veteran's history of radiculopathy, the Board finds that there is potential prejudice to the Veteran if he is not provided with notice of these regulations and if the RO does not consider the rating criteria in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Therefore, on remand the Veteran must be apprised of the applicable laws and regulations pertaining to the claim.  Thereafter, the RO should adjudicate the claim and if the determination remains unfavorable the RO must issue a statement of the case. 

Accordingly, to ensure full compliance with due process requirements, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify any recent medical treatment he has received for his left upper extremity radiculopathy.  Then, the RO should take appropriate steps to secure copies of any treatment records identified by the Veteran that are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  The RO should re-adjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy.  If the benefit is not granted in full, the Veteran and his representative must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period of time should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


